The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 1, 2014

                                       No. 04-13-00789-CR

                                John Christopher DOMINGUEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3592
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
       The State’s brief is currently due July 30, 2014. The State filed a second motion for
extension of time asking for an additional thirty days to file the brief. We GRANT the State
request for an additional thirty days to file the brief. Accordingly, the State’s brief is due in this
court on or before August 29, 2014.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court